DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/29/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Seki, et al. (US3205415), cited on applicant’s IDS.
Seki disclosed a permanent magnet arrangement including at least one permanent magnet, which is rotatable with respect to a rotation axis; a soft magnetic sleeve encompassing the rotation axis and thus the permanent magnet arrangement for shielding against external magnetic fields; and a shaft comprising a single unitary structure, which is rotatable with respect to the rotation axis and mechanically coupled to the permanent magnet arrangement to ensure a common rotation; wherein the soft magnetic sleeve is formed by a cavity arranged in the shaft, the cavity extending, along the rotation axis, into the shaft from a front side of the shaft; (claims 6, 13, 18) wherein the at least one Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Oudet, et al. (US5789917), cited on applicant’s IDS.
Oudet in fig. 3 disclosed a rotary encoder comprising: a permanent magnet arrangement including at least one permanent magnet 5, which is rotatable with respect to a rotation axis and includes a through-hole, which extends along the rotation axis, so that the at least one permanent magnet fully extends around the rotation axis; a soft magnetic sleeve 3 encompassing the rotation axis and thus the permanent magnet arrangement for shielding external magnetic fields; a shaft 4 comprising a single unitary structure, which is rotatable with respect to the rotation axis and mechanically coupled to the permanent magnet arrangement to ensure a common rotation, and a magnetic field sensor 9 located within the through-hole on the rotation axis to measure a magnetic field associated with the permanent magnet arrangement, wherein the soft magnetic sleeve is formed by a cavity arranged in the shaft, the cavity extending, along the rotation axis, into the shaft from a front side of the shaft; (claims 4, 9, 16) wherein the magnetic field sensor is located within the through-hole of the permanent magnet on the rotation axis; (claims 5 and 17) wherein .
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Byram (US2005/0068024), cited on applicant’s IDS.
Byram in figs. 1 and 2 disclosed a rotary encoder comprising: a permanent magnet arrangement 14 including at least one permanent magnet, which is rotatable with respect to a rotation axis and includes a through-hole, which extends along the rotation axis, so that the at least one permanent magnet fully extends around the rotation axis; a soft magnetic sleeve 20 encompassing the rotation axis and thus the permanent magnet arrangement for shielding external magnetic fields; a shaft 12 comprising a single unitary structure, which is rotatable with respect to the rotation axis and mechanically coupled to the permanent magnet arrangement to ensure a common rotation, and a magnetic field sensor 24 located within the through-hole on the rotation axis to measure a magnetic field associated with the permanent magnet arrangement, wherein the soft magnetic sleeve is formed by a cavity arranged in the shaft, the cavity extending, along the rotation axis, into the shaft from a front side of the shaft; (claims 4, 9, 16) wherein the magnetic field sensor is located within the through-hole of the permanent magnet on the rotation axis; (claims 5 and 17) wherein the permanent magnet arrangement has a centroid that is located within the through-hole at the rotation axis, and wherein the magnetic field sensor is located in the centroid; (claims 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/          Primary Examiner, Art Unit 2837